Detailed Action
1. 	This Action is in response to Applicant's amendment filed on May 20, 2020. Claims 1-20 are still pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted within this application (has/have) been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-20, the prior art of record of Gurovich in view of Qiu discloses associating at least one mutual interaction scheme between the first mobile device and the at least second mobile device, determining that the acquired position property of the first mobile device complies with at least one of the at least one position scheme of the mutual interaction scheme; and triggering an execution of one of the at least one respective action on the at least second mobile device.
However, after the amendment to claims 1, 10 and 16, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 1-20 of the claimed invention when considered as a whole. And further in view of Applicant’s arguments and remarks regarding the determination based on distance and angular information, presented on pages 10 of response filed on May 20, 2022.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Mcdowall; Ian et al. (US 20100144274 A1) discloses determining proximity between computing apparatuses.
	Liu; BoChih et al. (US 10412545 B1) discloses device-to-device radio frequency proximity determination.
7.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
May 31, 2022